Fourth Court of Appeals
                                           San Antonio, Texas
                                                November 19, 2020

                                               No. 04-19-00119-CV

                      INFINITY COUNTY MUTUAL INSURANCE COMPANY,
                                        Appellant

                                                           v.

                                                Michael TATSCH,
                                                    Appellee

                      From the 216th Judicial District Court, Gillespie County, Texas
                                         Trial Court No. 12977
                             Honorable N. Keith Williams, Judge Presiding

                                                  ORDER
           Sandee Bryan Marion, Chief Justice 1
           Rebeca C. Martinez, Justice
           Patricia O. Alvarez, Justice1
           Luz Elena D. Chapa, Justice
           Irene Rios, Justice
           Beth Watkins, Justice
           Liza A. Rodriguez, Justice

        A majority of the court has voted to GRANT Appellee’s motion for en banc
reconsideration. See TEX. R. APP. P. 49.7. “[T]he panel’s [June 24, 2020 opinion and judgment]
does not become final, and the case will be resubmitted to the court for en banc review and
disposition.” See Id.

Entered this 19th day of November, 2020.
                                                                        PER CURIAM

ATTESTED TO:_________________________________
                     MICHAEL A. CRUZ, Clerk of Court




1
    Dissents from the order granting en banc reconsideration